WRIGHT, J.
This case comes before the Court on exceptions to the answer of the defendants. The plaintiffs filed their original bill, and the defendants filed their separate answers thereto. The plaintiff then obtained permission to amend their bill, and the amended bill was filed; to this amended bill the defendants ' also filed separate answers. After these last answers were filed the plaintiffs filed exceptions to the answers of the defendants without designating to which of the several answers —whether those to the amended or to the original bill — they were intended to apply. On an examination of the exceptions it becomes apparent that they are intended to apply only to the answers to the charges and averments contained in the original bill. This being so, are the plaintiffs in a position to except for insufficiency to these answers? I think not; their proper-course would have been to have excepted to the answer to the original bill, and to have set down those exceptions for hearing; not having done so, but having, on the contrary, amended their bill they have admitted the answers to said original bill to be sufficient (1 Daniel’s Ch. Pleading and Practice, 5 Ed. No. 762), and have waived their right to except to the same.
A plaintiff cannot except to an answer to an amended bill on the ground that the defendant has not answered matters inquired after in the interrogatories to the original bill (1 Daniel’s Ch. Pleading and Practice, No. 761, and cases cited).
The exceptions will therefore be overruled.
As to exceptions to answers, see Twenty-third General Equity Rule, 134 Md. 36.